Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed January 26, 2022 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 10, and 17 are amended.
Claims 1-20 are pending and indicated as being allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
Claims 1, 10, and 17 recites features including, among others, for receiving information about current values of the plurality of categories of values including the specified category for the attribute of interest for each respective advertising campaign, the current values of the plurality of categories of values corresponding to current activity of the respective advertising campaign; determining, during the advertising campaign, an actual ratio of the number of viewers of the first value of the specified category to the number of viewers of the second value of the specified category for the respective advertising campaign based on the information about current values of the plurality of categories; identifying, during the respective advertising campaign, an unintentional bias in the information about current values of the plurality of categories, the unintentional bias arising due to a nature of the targeted audience of the respective advertising campaign, wherein the identifying an unintentional bias comprises comparing the actual ratio with the desired ratio of the targeting goal of the campaign manager; response to receiving an opt-in indication from the campaign manager, determining, during the respective advertising campaign, a pacing value, wherein the determining is based on the respective probability for each respective value of the plurality of categories of values and the information about current values of the plurality of categories for the attribute of interest, wherein the determining a pacing value comprises determining a pacing value to compensate the unintentional bias in the information about current values of the plurality of categories by adjusting a future ratio of viewers of the first value of the specified category to the number of viewers of the second value of the specified category for the respective advertising campaign; and automatically adjusting a respective bid value of a bid of the one or more bids, during the respective advertising campaign, to produce an adjusted bid value, wherein the automatically adjusting comprises varying the respective bid value of the bid according to the pacing value to reduce a different between the future ratio and the desired ratio of the campaign manager.
The relevance of Karande is addressed in the prosecution history of the present application.
Benson teaches techniques for creating a predicted conversion rate that represents the probability that a click on a given ad appearing on a given publisher will lead to a conversion. The predicted conversion rates are used to generate a multiplier. The multiplier is used to automatically adjust the advertiser’s bid (e.g., maximum cost-per-click (CPC)) for the given ad prior to an auction for the ad. Adjusting the advertiser’s bid equalizes a cost-per-conversion among the publishers for the ad. However, Benson does not explicitly teach all of the features identified above or present in the independent claims of the present application.
Hegeman teaches techniques for budget-based advertisement bidding. In Hegeman, an online advertising system receives ads from advertisers, which may also provide associated budgets, time period constraints, impressions goals, and performance weightings for the ads. When an ad is requesting from the advertising system from a client, a bid may be determined for each ad based on the budget associated the ad and/or the impressions goal associated with the ad. Ad performance associated with the ad request may be predicted, and a bid may be determined for each ad based on the performance weightings and the predicted performance associated with the ad request. The bid for an ad may be weighted by the pace of budget consumption by the ad, or by the pace of the ad progressing towards the ad’s impression goal. An ad is selected for display to the client from among the one or more ads based on the determined bids for the ad. However, Hegeman does not explicitly teach all of the features identified above or present in the independent claims of the present application.
Silverman teaches techniques for adjusting bids based on predicted performance. In Silverman, a predicted performance metric of a candidate advertisement in an advertising slot can be received and compared to a baseline predicted performance metric for the candidate advertisement. A target bid associated with the candidate advertisement can be adjusted based upon the comparison, and the adjusted bid can be submitted to an auction for the advertising slot. However, Silverman does not explicitly teach all of the features identified above or present in the independent claims of the present application.
Bhalgat teaches techniques for evenly presenting content items from a campaign over a time interval by modifying bid amounts associated with the content items. In Bhalgat, an advertiser may request presentation of a variety of ad requests in the ad campaign as well as specify an objective to be completed by the ad campaign during a time interval and subject to a budget. An online system presenting advertisement content may modify bid amounts associated with ad requests in the ad campaign using advertisement-specific bid adjustment values to select a more diverse range of ad requests from the ad campaign. To satisfy the objective without exceeding the budget, the online system also applies a pacing multiplier to bid amounts of ad requests selected from the ad campaign. As ad requests from the ad campaign are presented, the online system modifies the ad request-specific bid amounts and the pacing multiplier at different rates. However, Bhalgat does not explicitly teach all of the features identified above or present in the independent claims of the present application.
Briggs, Williams, Farahat, Arini, Wang, Lewis, and Brannon have been previously cited to further show the state of the art with respect to pacing advertising content to prevent unwanted skew.
The closest art of record, including the combination of Karande, Benson, Hegeman, Silverman, Bhalgat, Briggs, Williams, Farahat, Arini, Wang, Lewis, and Brannon, does not teach, suggest, or render obvious each and every element of the claims, including, among others, those features discussed above. Further, one of ordinary skill in the art at the time of the invention was made would not look to combine these references to arrive at the present claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622